DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–15 are allowed. 
The following is an examiner’s statement of reasons for allowance:.
With respect to independent claims 1, 2, 6, 7 and 14, the primary reason for allowing independent claims 1, 2, 6, 7 and 14 is because that the prior art fails to provide any teachings, suggestions, motivations, and other rationales to arrive at a tetraphenyldiamine-based dye; alkyldiphenyloxide disulfonate; 1-methyl-2-pyrrolidone; and a balance of water; a s a strong reducing species excluded from the fusing agent is a polyacrylate, pyrrolidione, or a combination thereof. 
When searching A: tetraphenyldiamine-based dye + B: alkyldiphenyloxide disulfonate + C: 51-methyl-2-pyrrolidone (and their respective equivalents), the only publications which possess all three components are associated with this Application’s family. 
 The most limiting constituent is the tetraphenyldiamine-based dye which is a discrete and definite compound—not a genus of compounds. For example, US 20170247553 (of record), US 20170239889 (of record), and US 20180273720 (of record) reference the use of such a compound but these references do not qualify as prior art. 
The Written Opinion of the International Search Authority, made of record on 08/09/2018, is consistent with the Examiner’s findings and is reproduce below: 

    PNG
    media_image1.png
    676
    853
    media_image1.png
    Greyscale

(reproduction from Written Opinion of the International Search Authority for PCT/US 2017/016674’).
	A subsequent search failed to return a reference which would remedy the above deficiencies.
Therefore, independent claims 1, 2, 6, 7 and 14 are allowed because the prior art fails to provide any teachings, suggestions, motivations, and other rationales to arrive at a tetraphenyldiamine-based dye; alkyldiphenyloxide disulfonate; 1-methyl-2-pyrrolidone; and a balance of water; a s a strong reducing species excluded from the fusing agent is a polyacrylate, pyrrolidione, or a combination thereof. 
Dependent claims 3–5 are allowed for the same reasons via their dependency on claim 1. 

Dependent claim 15 is allowed for the same reasons via its dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Response to Arguments
	Applicant's remarks, filed on 11/25/2020, are persuasive because the amendments address the previous rejections warranted under 35 USC 112(b). All previous rejections and objections are moot and withdrawn. Claims 1–15 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./ Examiner, Art Unit 1743  
/NAHIDA SULTANA/  Primary Examiner, Art Unit 1743